department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list attn jul opp t 1-ra ti corporation co eeccccssscsssssstsetstssesesessceteeseseeces state moe ccecccscsssssscsesssstseststseceseveverseseeesece dear this is in response to a letter dated date as supplemented by additional correspondence dated date in which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request corporation a was founded by organization b all members of corporation c must be approved by the president of corporation c and the president of corporation c must be a member of organization b organization b and is a non-stock non-membership corporation organized under the laws of state m as a non-profit corporation corporation a is a resident care facility for the sick and elderly and has as its primary purpose the provision of medical nursing convalescent and rehabilitation services to senior citizens in the northern region of statem the bylaws of corporation a the bylaws provide that it shall adhere to all government laws and regulations which are consistent with the moral teachings of church k and that the ethical and religious directives of church k shall govern its professional conduct corporation a is listed in the official directory of church k and is exempt from tax under code sec_501 as an organization described in sec_501 corporation c is a corporation organized as a non-profit organization under the laws of state -2 m corporation c was established by organization b as the legal entity under which organization b carries out and fulfills the religious teachings beliefs and activities of church k including engaging in charitable works such as the establishment and maintenance of care facilities for the ill and elderly organization b and corporation c are listed in the official directory of church k corporation a is operated by a board_of directors the board which is the governing body of corporation a under corporation a’s bylaws the board is required to have at least five directors and no more than directors the president of corporation c and the president of corporation a are ex officio members of the board and one board member must always be occupied by a member of the medical staff of corporation a a committee established by corporation a recommends individual directors for appointment to the board and each candidate must then be approved by the president of corporation c the bylaws provide that the members must be selected from persons who will promote the goals and philosophy of corporation a and uphold the religious directives of church k the chairperson of corporation a’s board_of directors must be the president of corporation c and the chairperson appoints the president of corporation a corporation a established a defined_contribution_plan intended to be described in code the most recent favorable determination_letter was sec_401 and sec_401 plan x issued by the service on j uly corporation a also maintains an insurance and dental welfare_benefit plans for its employees corporation a established a committee the committee the principal purpose and function of which is the administration of plan x and the two welfare_benefit plans collectively the plans the president and treasurer of corporation a serve on the committee as well as members of corporation a’s finance_committee who are appointed by the board based on the above facts and representations you request a ruling that the plans constitute church plans as described in code sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 in this case corporation a organization b and corporation c are all listed in church k’s official directory the service has ruled that any organization listed or appearing in the church k’s official directory is an organization described in code sec_501 and exempt from tax under sec_501 a corporation a was established by organization b and has as its purpose the provision of medical nursing convalescent and rehabilitation services to senior citizens in the northern region of state m in a manner consistent with the religious directives of church k in addition corporation a’s board is the governing body of corporation a each member of corporation a’s board must be approved by the president of corporation c because corporation a organization b and corporation c are all listed in church k’s official directory these organizations share reli gious bonds and convictions with church k and are therefore considered to be associated with church k under the church_plan rules accordingly because the employees of corporation a are employed by an organization that is exempt from tax under code sec_501 and associated with a church_or_convention_or_association_of_churches ie church k these employees are deemed to be church k employees under sec_414b conversely church k is considered to be the employer of the employees of corporation a under sec_414 in addition the plans are administered by a committee appointed by corporation a pursuant to a board resolution the principal purpose and function of the committee are to administer the plans thus the committee is associated with or controlled by achurch ora convention or association of churches accordingly we rule that with respect to your ruling_request the plans constitute church plans described under code sec_414 this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the manager employee_plans determinations programs cincinnati ohio this letter also does not express any opinion regarding whether the dental and insurance plans constitute welfare_benefit plans under sec_41 e this ruling is directed only to the taxpayer who requested it code section k provides that it may not be used or cited by others as precedent the original of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact sincerely yours drew e zu employee_plans technical group an manager enclosures copy of deleted letter notice ce
